Citation Nr: 0829286	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back condition, and if so, whether service connection is 
warranted.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim. 

In a June 2008 letter, a VA doctor reported that the veteran 
was currently hospitalized and was being treated for 
depression, anxiety, and post-traumatic stress disorder, 
which he attributed to events during the veteran's military 
service.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a February 1992 decision, the RO denied the veteran's 
claim to reopen his claim for service connection for a low 
back condition; he was notified of the determination and of 
his appellate rights, but he did not appeal the determination 
and the decision became final.

2.  The evidence received since the February 1992 decision is 
not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the veteran's low back condition claim.

3.  The veteran's currently diagnosed degenerative disc 
disease (DDD) was incurred in, or caused by, active service.  


CONCLUSION OF LAW

1.  The February 1992 decision that denied reopening the 
claim of entitlement to service connection for a low back 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  Evidence received since the February 1992 decision that 
denied reopening of the claim of entitlement to service 
connection for a low back condition is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to service connection for a 
low back condition, including DDD, have been met.  38 
U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

In this decision, the Board reopens the veteran's low back 
claim and grants the claim in full.  Thus, a discussion of 
VA's duties to notify and assist is not necessary.  

In a March 1986 rating decision, the RO denied service 
connection for a low back condition on the basis that his 
"probable DDD" could not be related to his service 
connected contusion of the right thigh.  In February 1992, 
the RO disallowed the veteran's request to reopen this claim, 
noting that he had failed to submit new and material 
evidence.

The evidence of record at the time of the determination 
consisted of the veteran's service medical records; post-
service VA treatment records dated from October to December 
1978, which are negative for treatment for a low back pain 
condition; and a February 1976 VA examination report, which 
is negative for an etiological opinion regarding his low 
back; and VA treatment records from 1988, which reflected no 
treatment for low back complaints. 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
February 1992 decision, including VA treatment records dated 
from 1992 to 2008, as well as a letter from his treating 
doctor dated in February 2008, shows that his currently 
diagnosed DDD was caused by, or incurred during, his military 
service.  In light of the basis of the RO's February 1992 
determination, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  As such, 
the evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  

II.  Service Connection

The veteran contends that service connection is warranted for 
a low back condition, to include DDD, due to a 1970 injury 
when a 70-pound shell fell on him.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  A veteran may 
also be granted service connection for any disease initially 
diagnosed after discharge, but only if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Arthritis may be presumed to have been incurred in service if 
it is manifested to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  As 
discussed below, however, the evidence in this case does not 
show that the veteran was diagnosed with arthritis within one 
year of his separation from service.  Therefore, the 
presumption for arthritis does not apply.  Id.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The issue on this appeal is whether the veteran's DDD was 
incurred during, or caused by, an event or injury in service.  

Service medical records indicate that the veteran was never 
specifically treated for back pain during service; however, 
these records show that he did receive treatment after 
falling on several occasions during service.  In November 
1969, he was treated for a right forearm injury after he fell 
down a ladder.  The veteran was also treated for an abrasion 
and a right shoulder muscle strain in December 1969 after he 
fell off of a stage on deck.  Additionally, in February 1970, 
he was treated for right thigh pain and numbness after 
falling off of a stage again and landing on his knees and 
right elbow; he did not sustain any serious injuries, but was 
assessed as having a slight nerve injury secondary to a 
contusion of the right thigh.  The veteran returned for 
follow-up treatment later that month reporting continuing 
right thigh pain and numbness.  The veteran did not report 
any back conditions on his separation examination in June 
1970.  

Post service, the veteran underwent a VA examination in 
February 1976 for lumbodorsal back strain, reporting that he 
sustained a back injury during service, which had since 
caused intermittent low back pain.  The examiner did not 
provide an opinion as to the etiology of the veteran's back 
pain.  

The veteran underwent a second VA examination of the spine in 
November 1993, when he reported falling down some stairs on a 
ship and sustaining a right thigh contusion.  He further 
reported that within a month of that injury he had low back 
pain that had persisted and worsened since.  The examiner 
diagnosed him with a lumbosacral strain/sprain and minimal 
degenerative changes on x-ray.  

Since June 2002, the veteran has sought VA treatment for his 
low back pain on numerous occasions, which has been diagnosed 
as DDD, degenerative joint disease of the spine, 
osteoarthritis, spondylolysis, and lumbar radiculopathy; he 
has consistently reported that such pain has continued since 
service.  Significantly, in September 2003, a VA doctor 
reported that the veteran had long standing back pain and DDD 
since trauma during service.  She further provided the 
opinion that it was very likely that the veteran's current 
pain and symptoms were caused by excessive marching, heavy 
lifting, and trauma while in service; specifically, she 
stated that it was more likely than not that his DDD was 
related to injuries sustained while on active duty.   
Further, in a February 2008 letter, the same VA doctor 
reported that the veteran had been under her care since 2002, 
had sustained an injury during service in February 1970 when 
a 70-pound live ammunition shell fell on him, which at the 
time had been diagnosed as a traumatic contusion with nerve 
injury, had chronic back pain since, and currently had lumbar 
radiculopathy.  She provided the medical opinion that the 
veteran's pain and numbness were related to his in-service 
injury.   

Based on the foregoing, the Board finds that the evidence 
demonstrates that the veteran's DDD was caused by his period 
of active duty service.  There is no reason to doubt the 
credibility of the veteran in reporting low back pain since 
service and it is facially plausible that he injured his back 
during his numerous falls and other activities while in 
service.  The veteran is also competent to report back pain, 
as it is within his realm of personal knowledge whether he 
had back pain while performing activities in service.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted.  38 C.F.R. § 3.159 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  The veteran has consistently reported that 
his back pain began in service in 1969/1970, when he sought 
medical treatment for a fall, and has continued to the 
present.  Further, a VA doctor has provided a positive 
medical opinion linking the veteran's current DDD and 
corresponding pain to military service.  

Therefore, the veteran meets the criteria for service 
connection for a low back condition.  He has been diagnosed 
with DDD, degenerative joint disease of the spine, 
osteoarthritis, spondylolysis, and lumbar radiculopathy.  
Additionally, the veteran has consistently reported that pain 
began after an injury in service in 1969/1970, as is 
evidenced by his VA treatment records, VA examination 
reports, and statements supporting his claim.  Finally, as 
discussed above, a nexus between the veteran's currently 
diagnosed DDD and service has been established by the medical 
opinion of a VA doctor. 

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the veteran's claim for service 
connection for a low back injury, including DDD, is granted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened.
 


Service connection for degenerative disc disease of the 
lumbar spine is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


